In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 22, 2000, as, upon re argument, granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, upon reargument, the motion for summary judgment is denied and the complaint is reinstated.
The Supreme Court, upon reargument, improperly granted *599the defendants’ motion for summary judgment dismissing the complaint. The evidence submitted by the defendants in support of their motion was insufficient to demonstrate their entitlement to judgment as a matter of law (see, Raso v Statewide Auto Auction, 262 AD2d 387; Pietrocola v Battibulli, 238 AD2d 864; Torres v Micheletti, 208 AD2d 519). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.